DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign App. No. CN201811056217.9 filed September 11, 2018. 

Status of Claims
Claims 1-20, filed September 9, 2019, are presently pending in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein; hereinafter “Li”)
Regarding Claim 1, Li discloses a medication dispenser comprising: a casing (21, 7; Fig. 4) including a mouthpiece (23; Fig. 3, 5); a dispenser unit (3; Fig. 4) disposed in said casing and including at least one dispenser assembly (31, 32, 33, 34, 35; Fig. 4; ¶¶ 0031-0034, 0037-0038), said at least one dispenser assembly including a notched wheel (32; Fig. 4), said notched wheel having an end surface (322; Fig. 4), and a plurality of notches (321; Fig. 4) that are formed in an outer surrounding surface thereof for retaining a plurality of doses of medication (313; Fig. 4; ¶¶ 0031-0034, 0037-0038), said notched wheel being rotatable relative to said casing so as to register said notches with said mouthpiece (¶¶ 0031-0034, 0037-0038; Fig. 4); and a circuitry unit (4; Fig. 3, 5) disposed in said casing (Fig. 3, 5), and including a circuit board (41; Fig. 3, 5), an annular magnetic member (417; Fig. 4-8) that is co-rotatably mounted to said end surface of said notched wheel (¶¶ 0036-0038, Fig. 4, 7, 8), and a Hall sensor (418; Fig. 4-8) that is disposed adjacent to said magnetic member (¶¶ 0036-0038, 0061, 0076; Fig. 6-8), said magnetic member having a plurality of first and second magnetic poles that are alternately arranged (¶¶ 0036-0038; Fig. 4, 7-8); wherein, said Hall sensor is in a first detecting state when it detects one of said first magnetic poles, and is in a second detecting state when it detects one of said second magnetic poles (¶¶ 0037- 0038).
Regarding Claim 4, Li discloses the medication dispenser wherein said notches of said notched wheel are equidistantly and angularly spaced apart from each other, the number of said notches of said notched wheels being even, said first magnetic poles and said second magnetic poles of {YB:00874989.DOCX }-9-Atty. Doc. No. JABI-156-A said magnetic member being equidistantly and angularly arranged in a circumferential direction of said magnetic member (¶¶ 0037-0038; Fig. 4, 7-8).
Regarding Claim 5, Li discloses the medication dispenser wherein the number of said notches of said notched wheels is half the sum of the number of said first magnetic poles and the number of said second magnetic poles of said magnetic member (¶ 0037; Fig. 4, 7-8).
Regarding Claim 6, Li discloses the medication dispenser wherein said circuitry unit further includes a processor (415; Fig. 5) that is mounted to said circuit board (Fig. 5), said Hall 
Regarding Claim 7, Li discloses the medication dispenser wherein said Hall sensor generates a variation-in-voltage signal when the Hall sensor is switched from the first detecting state to the second detecting state (¶ 0038).

Regarding Claim 15, Li discloses a medication dispenser comprising a casing (21, 7; Fig. 4); at least one notched wheel (32; Fig. 4) disposed in said casing (Fig. 4; ¶¶ 0031-0034, 0037-0038), and having a plurality of equidistantly and angularly spaced-apart notches (321; Fig. 4; ¶ 0033) that are formed in an outer surrounding surface (322; Fig. 4) thereof for retaining a plurality of doses of medication (313; Fig. 4; ¶¶ 0031-0034, 0037-0038), said notched wheel being rotatable relative to said casing so as to permit the doses in said notches to be inhaled (¶¶ 0031-0034, 0037-0038); and a circuitry unit (4; Fig. 3, 5) disposed in said casing (Fig. 3, 5), and including a magnetic member (417; Fig. 4-8) that is co-rotatably mounted to said at least one notched wheel (¶¶ 0036-0038, Fig. 4, 7, 8), and a Hall sensor (418; Fig. 4-8) that is for detecting said magnetic member (¶¶ 0036-0038), said magnetic member having a plurality of first and second magnetic poles that are alternately arranged in a circumferential direction thereof (¶¶ 0036-0038, 0061, 0076; Fig. 6-8), wherein, upon rotation of said magnetic member along with said notched wheel, said Hall sensor switches between a first detecting state in which one of said first magnetic poles is detected by said Hall sensor, and a second detecting state in which one of said second magnetic poles is detected by said Hall sensor (¶¶ 0036-0038, 0061, 0076).
Regarding Claim 19, Li discloses a medication dispenser wherein said notches of said notched wheel are equidistantly and angularly spaced apart from each other, the number of said notches of said notched wheels being even, said first magnetic poles and said second magnetic 
Regarding Claim 20, Li discloses the medication dispenser wherein the number of said notches of said notched wheels is half the sum of the number of said first magnetic poles and the number of said second magnetic poles of said magnetic member (¶ 0037; Fig. 4, 7-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pub. No. 2005/0154491; hereinafter: “Anderson”) in view of Li (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein).
Regarding Claim 1, Anderson discloses a medication dispenser comprising: a casing (600; Fig. 6a, 6b) including a mouthpiece (624; Fig. 6a, 6b); a dispenser unit (Fig. 6b) disposed in said casing and including at least one dispenser assembly (606a, 606b, 608, 620a, 620b, 624; Fig. 6a, 6b), said at least one dispenser assembly including a notched wheel (606a, 606b; Fig. 6a, 6b), said notched wheel having an end surface (A and B, Fig. A annotated below), and a plurality of notches (C and D, Fig. A annotated below) that are formed in an outer surrounding surface (E and F, Fig. A annotated below) thereof for retaining a plurality of doses of medication (601a, 601b; 

    PNG
    media_image1.png
    540
    436
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 6a of Anderson.
Anderson does not specifically disclose the medication dispenser comprising a circuitry unit disposed in said casing, and including a circuit board, an annular magnetic member that is co-rotatably mounted to said end surface of said notched wheel, and a Hall sensor that is disposed adjacent to said magnetic member, said magnetic member having a plurality of first and second magnetic poles that are alternately arranged; wherein, said Hall sensor is in a first detecting state when it detects one of said first magnetic poles, and is in a second detecting state when it detects one of said second magnetic poles.
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medication dispenser of Anderson to include the circuitry unit disposed in said casing, and including the circuit board, the annular magnetic member that is co-rotatably mounted to said end surface of said notched wheel, and the Hall sensor that is disposed adjacent to said magnetic member, said magnetic member having the plurality of first and second magnetic poles that are alternately arranged; wherein, said Hall sensor is in the first detecting state when it detects one of said first magnetic poles, and is in the second detecting state when it detects one of said second magnetic poles as taught by Li for the purpose of determining a decrement of the number of the remaining doses by one upon each depression of the operating member (Li: 35; Fig. 4) and for informing the patient of the number of remaining doses (See Li: ¶ 0038).
Regarding Claim 2, the modified device of Anderson discloses the medication dispenser wherein said dispenser unit includes two of said dispenser assemblies (See Anderson: 606a, 606b, 608, 620a, 620b, 624; Fig. 6a, 6b), said notches of one of said notched wheels of said dispenser assemblies respectively corresponding to said notches of the other one of said notched wheels, 
Regarding Claim 3, the modified device of Anderson discloses the medication dispenser, shown above. 
The modified device of Anderson does not specifically disclose the medication dispenser wherein said circuitry unit includes two of said magnetic members that are respectively and co-rotatably mounted to said notched wheels.
It is noted, that is have been held that the mere duplication of essential work parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the modified device of Anderson discloses the magnetic member (See Li: ¶¶ 0036-0038; Fig. 4, 7-8). Thus, the inclusion of a second for the purpose of ensuring the accuracy of the dose counter would be routine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to the modified device of Anderson to include two magnetic members that are respectively and co-rotatably mounted to said notched wheels because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. for the purpose of ensuring the accuracy of the dose counter.
Regarding Claim 4, the modified device of Anderson discloses the medication dispenser wherein said notches of said notched wheel are equidistantly and angularly spaced apart from each other, the number of said notches of said notched wheels being even, said first magnetic poles and said second magnetic poles of {YB:00874989.DOCX }-9-Atty. Doc. No. JABI-156-A said magnetic member being equidistantly and angularly 
Regarding Claim 5, the modified device of Anderson discloses the medication dispenser wherein the number of said notches of said notched wheels is half the sum of the number of said first magnetic poles and the number of said second magnetic poles of said magnetic member (See Li: ¶ 0037; Fig. 4, 7-8).
Regarding Claim 6, the modified device of Anderson discloses the medication dispenser wherein said circuitry unit further includes a processor (See Li: 415; Fig. 5) that is mounted to said circuit board (See Li: Fig. 5), said Hall sensor generating a signal during the switch between the first and second detecting states (See Li: ¶ 0038), said processor receiving the signal generated by said Hall sensor so as to determine a decrement of the number of the doses by one (See Li: ¶¶ 0036-0038).
Regarding Claim 7, the modified device of Anderson discloses the medication dispenser wherein said Hall sensor generates a variation-in-voltage signal when the Hall sensor is switched from the first detecting state to the second detecting state (See Li: ¶ 0038).

Regarding Claim 15, Anderson discloses a medication dispenser comprising: a casing (600; Fig. 6a, 6b); at least one notched wheel (606a, 606b; Fig. 6a, 6b) disposed in said casing (¶¶ 0230-0234; Fig. 6a, 6b), and having a plurality of equidistantly and angularly spaced-apart notches (C and D, Fig. A annotated above and Fig. 6a, 6b) that are formed in an outer surrounding surface (A and B, Fig. A annotated above) thereof for retaining a plurality of doses of medication (601a, 601b; Fig. 6A, 6b), said notched wheel being rotatable relative to said casing so as to permit the doses in said notches to be inhaled (¶¶ 0230-0234; Fig. 6a, 6b) and an electronic dose counter (¶ 0117).
Anderson does not specifically disclose the medication dispenser comprising a circuitry unit disposed in said casing, and including a magnetic member that is co- rotatably mounted to 
Li teaches a circuitry unit (4; Fig. 3, 5) disposed in said casing (Fig. 3, 5), and including a magnetic member (417; Fig. 4-8) that is co-rotatably mounted to said at least one notched wheel (¶¶ 0036-0038, Fig. 4, 7, 8), and a Hall sensor (418; Fig. 4-8) that is for detecting said magnetic member (¶¶ 0036-0038), said magnetic member having a plurality of first and second magnetic poles that are alternately arranged in a circumferential direction thereof (¶¶ 0036-0038, 0061, 0076; Fig. 6-8), wherein, upon rotation of said magnetic member along with said notched wheel, said Hall sensor switches between a first detecting state in which one of said first magnetic poles is detected by said Hall sensor, and a second detecting state in which one of said second magnetic poles is detected by said Hall sensor (¶¶ 0036-0038, 0061, 0076)  for the purpose of determining a decrement of the number of the remaining doses by one upon each depression of the operating member (35; Fig. 4) and for informing the patient of the number of remaining doses (¶ 0038). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medication dispenser of Anderson to include the circuitry unit disposed in said casing, and including the magnetic member that is co-rotatably mounted to said at least one notched wheel, and the Hall sensor that is for detecting said magnetic member, said magnetic member having the plurality of first and second magnetic poles that are alternately arranged in a circumferential direction thereof, wherein, upon rotation of said magnetic member along with said notched wheel, said Hall sensor switches between the first detecting state in which one of said first magnetic poles is detected by said Hall sensor, and the second detecting state in which one of said second magnetic poles is detected by said Hall sensor 
Regarding Claim 16, the modified device of Anderson discloses the medication dispenser, shown above. 
The modified device of Anderson does not specifically disclose the medication dispenser wherein said magnetic member is configured as a one-piece element.
It is noted, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B). In this case, forming the magnetic members (417; Fig. 8) and the notched wheel (32; Fig. 4) into a one-piece element would involves only routine skill in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Anderson to form the magnetic members (417; Fig. 8) and the notched wheel (32; Fig. 4) into the one-piece element because forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).
Regarding Claim 17, the modified device of Anderson discloses the medication dispenser wherein said dispenser unit includes two of said dispenser assemblies (See Anderson: 606a, 606b, 608, 620a, 620b, 624; Fig. 6a, 6b), said notches of one of said notched wheels of said dispenser assemblies respectively corresponding to said notches of the other one of said notched wheels, said notched wheels of said dispenser assemblies being configured to synchronously rotate, so that one of said notches of one of said notched wheels and said corresponding notch of the other one of said notched wheels are operable to be simultaneously registered with said mouthpiece (See Anderson: ¶¶ 0230-0234; Fig. 6a, 6b), said magnetic member being co-rotatably mounted to said end surface of one of said notched wheels (See Li: ¶¶ 0036-0038; Fig. 4, 7-8).
Regarding Claim 18, the modified device of Anderson discloses the medication dispenser, shown above. 
The modified device of Anderson does not specifically disclose the medication dispenser wherein said circuitry unit includes two of said magnetic members that are respectively and co-rotatably mounted to said notched wheels.
It is noted, that is have been held that the mere duplication of essential work parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the modified device of Anderson discloses the magnetic member (See Li: ¶¶ 0036-0038; Fig. 4, 7-8). Thus, the inclusion of a second for the purpose of ensuring the accuracy of the dose counter would be routine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to the modified device of Anderson to include two magnetic members that are respectively and co-rotatably mounted to said notched wheels because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. for the purpose of ensuring the accuracy of the dose counter.
Regarding Claim 19, the modified device of Anderson discloses a medication dispenser wherein said notches of said notched wheel are equidistantly and angularly spaced apart from each other, the number of said notches of said notched wheels being even, said first magnetic poles and said second magnetic poles of {YB:00874989.DOCX }said magnetic member being equidistantly and angularly arranged in a circumferential direction of said magnetic member (See Li: ¶¶ 0037-0038; Fig. 4, 7-8).
Regarding Claim 20, the modified device of Anderson discloses the medication dispenser wherein the number of said notches of said notched wheels is half the sum of the number of said first magnetic poles and the number of said second magnetic poles of said magnetic member (See Li: ¶ 0037; Fig. 4, 7-8).


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pub. No. 2005/0154491; hereinafter: “Anderson”) in view of Li (CN201810876992.3; U.S. Pub. No. 2018/0093052 translation relied upon herein) in view of Trock et al. (U.S. Pub. No. 2015/0025499; hereinafter: “Trock”).
Regarding Claim 8, Anderson discloses a medication dispenser comprising: a casing (600; Fig. 6a, 6b) including a mouthpiece (624; Fig. 6a, 6b); at least one notched wheel (606a, 606b; Fig. 6a, 6b) disposed in said casing (¶¶ 0230-0234; Fig. 6a, 6b), and having a plurality of equidistantly and angularly spaced-apart notches (C and D, Fig. A annotated above and Fig. 6a, 6b) that are formed in an outer surrounding surface (A and B, Fig. A annotated above) thereof for retaining a plurality of doses of medication (601a, 601b; Fig. 6A, 6b), said notched wheel being rotatable relative to said casing so as to register said notches with said mouthpiece (¶¶ 0230-0234; Fig. 6a, 6b) and an electronic dose counter (¶ 0117).
Anderson does not specifically disclose the medication dispenser comprising a circuitry unit disposed in said casing, and including a circuit board, an annular magnetic member that is co-rotatably mounted to said end surface of said at least one notched wheel, and a Hall sensor that is disposed adjacent to said magnetic member, said magnetic member having a plurality of first and second magnetic poles that are alternately arranged; wherein, said Hall sensor is in a first detecting state when it detects one of said first magnetic poles, and is in a second detecting state when it detects one of said second magnetic poles; and wherein, it is determined that one of said first and second magnetic poles is detected by said Hall sensor when the strength of the magnetic field generated by the one of said first and second magnetic poles exceeds a predetermined threshold.
Li teaches a medication dispenser comprising a circuitry unit (4; Fig. 3, 5) disposed in said casing (Fig. 3, 5), and including a circuit board (41; Fig. 3, 5), an annular magnetic member  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the medication dispenser of Anderson to include the circuitry unit disposed in said casing, and including the circuit board, the annular magnetic member that is co-rotatably mounted to said end surface of said notched wheel, and the Hall sensor that is disposed adjacent to said magnetic member, said magnetic member having the plurality of first and second magnetic poles that are alternately arranged; wherein, said Hall sensor is in the first detecting state when it detects one of said first magnetic poles, and is in the second detecting state when it detects one of said second magnetic poles as taught by Li for the purpose of determining a decrement of the number of the remaining doses by one upon each depression of the operating member (Li: 35; Fig. 4) and for informing the patient of the number of remaining doses (See Li: ¶ 0038).
The modified device of Anderson does not specifically discloses the medication dispenser wherein, it is determined that one of said first and second magnetic poles is detected by said Hall sensor when the strength of the magnetic field generated by the one of said first and second magnetic poles exceeds a predetermined threshold.
Trock teaches detection device comprising a Hall sensor (508, 510, 512; Fig. 5-6), wherein it is determined that one of said first and second magnetic poles is detected by said 
Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Anderson to include determining that one of said first and second magnetic poles is detected by said Hall sensor when the strength of the magnetic field generated by the one of said first and second magnetic poles exceeds a predetermined threshold as taught by Trock for the purpose of ensuring an accurate count by invalidating invalid output signals from the Hall sensor (See Trock: ¶ 0067).
Regarding Claim 9, the modified device of Anderson discloses the medication dispenser wherein said dispenser unit includes two of said dispenser assemblies (See Anderson: 606a, 606b, 608, 620a, 620b, 624; Fig. 6a, 6b), said notches of one of said notched wheels of said dispenser assemblies respectively corresponding to said notches of the other one of said notched wheels, said notched wheels of said dispenser assemblies being configured to synchronously rotate, so that one of said notches of one of said notched wheels and said corresponding notch of the other one of said notched wheels are operable to be simultaneously registered with said mouthpiece (See Anderson: ¶¶ 0230-0234; Fig. 6a, 6b), said magnetic member being co-rotatably mounted to said end surface of one of said notched wheels (See Li: ¶¶ 0036-0038; Fig. 4, 7-8).
Regarding Claim 10, the modified device of Anderson discloses the medication dispenser, shown above. 
The modified device of Anderson does not specifically disclose the medication dispenser wherein said circuitry unit includes two of said magnetic members that are respectively and co-rotatably mounted to said notched wheels.
It is noted, that is have been held that the mere duplication of essential work parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the modified device of Anderson discloses the magnetic member (See Li: ¶¶ 0036-0038; Fig. 4, 7-8). Thus, the inclusion of a second for the purpose of ensuring the accuracy of the dose counter would be routine.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to the modified device of Anderson to include two magnetic members that are respectively and co-rotatably mounted to said notched wheels because it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. for the purpose of ensuring the accuracy of the dose counter.
Regarding Claim 11, the modified device of Anderson discloses the medication dispenser wherein said notches of said notched wheel are equidistantly and angularly spaced apart from each other, the number of said notches of said notched wheels being even, said first magnetic poles and said second magnetic poles of {YB:00874989.DOCX }-9-Atty. Doc. No. JABI-156-A said magnetic member being equidistantly and angularly arranged in a circumferential direction of said magnetic member (See Li: ¶¶ 0037-0038; Fig. 4, 7-8).
Regarding Claim 12, the modified device of Anderson discloses the medication dispenser wherein the number of said notches of said notched wheels is half the sum of the number of said first magnetic poles and the number of said second magnetic poles of said magnetic member (See Li: ¶ 0037; Fig. 4, 7-8).
Regarding Claim 13, the modified device of Anderson discloses the medication dispenser wherein said circuitry unit further includes a processor (See Li: 415; Fig. 5) that is mounted to said circuit board (See Li: Fig. 5), said Hall sensor generating a signal during the switch between the first and second detecting states (See Li: ¶ 0038), said processor receiving the signal generated by said Hall sensor so as to determine a decrement of the number of the doses by one (See Li: ¶¶ 0036-0038).
Regarding Claim 14, the modified device of Anderson discloses the medication dispenser wherein said Hall sensor generates a variation-in-voltage signal when the Hall sensor is switched from the first detecting state to the second detecting state (See Li: ¶ 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785